Title: To James Madison from James Ryan, [ca. 23 February] 1813
From: Ryan, James
To: Madison, James


[ca. 23 February 1813]
The Petition of James Ryan of the City of New York Humbly Sheweth
That your petitioner as a Captain in a volunteer company in the City of New York enlisted eighty nine men, and equipped eighty five of that number on his own responsibility.
That your petitioner has been suspended from the command of said company, and his commission superseded without his having been guilty of any military or other offence.
That your petitioner has for an uninterrupted series of twelve years exercised every right of Citizenship, and taken the requisite Oaths, prescribed by Law in the State of New York.
That in order to devote his time to the faithful discharge of his duty, he made arrangements to quit every other business in consequence of which and the expense he incurred, with the responsibility he assumed for the men above stated, he is saddled with debts, which by his dismission he is utterly unable to pay.
That he has been two months and upwards in the service of the United States, for which he has not, as yet received either pay or remuneration and that he has a wife and several small children dependant on him for support.
Wherefore he humbly beseeches you to restore him to his command, and to him his commission, or to appoint him to some other Regement, or to do that which to you, Sir, shall appear just and expedient and he as in duty bound, will ever with honest, Irish sincerity, pray &c. &c. &c.
Jams. Ryan
